     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 1 of 48. PageID #: 200



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

UNITED STATES OF AMERICA,                     )      CASE NO. 1:19-CR-0260
                                              )
                       Plaintiff,             )      JUDGE JOHN R. ADAMS
                                              )
       -vs.-                                  )      SENTENCING MEMORANDUM OF
                                              )      DEFENDANT ERIC D. BURROWS
ERIC D. BURROWS,                              )
                                              )
                       Defendant.             )

       Now comes Defendant, Eric D. Burrows, by and through undersigned counsel, and

respectfully submits this Sentencing Memorandum to this Honorable Court. Mr. Burrows has

pled guilty to Counts 1 through 3 of the Indictment, which charge violations of 18 U.S.C. §

2252(a)(2), Receipt of Visual Depictions of Real Minors Engaged in Sexually Explicit Conduct;

18 U.S.C. § 225A(a)(5)(B), Accessing Child Pornography with Intent to View; and 18 U.S.C. §

2252A(a)(5)(B), Possession of Child Pornography. There is no plea agreement in this case.

       Mr. Burrows requests that this Court review the circumstances of his case pursuant to 18

U.S.C. § 3553, and asks this Court for a sentence sufficient, but not greater than necessary, to

fulfill the requirements of 18 U.S.C. § 3553(a). A more thorough explanation of this request is

set forth in the attached Memorandum in Support.

                                                             Respectfully submitted,

                                                             s/ Leif B. Christman
                                                             LEIF B. CHRISTMAN (0070014)
                                                             55 Public Square, Suite 2100
                                                             Cleveland, Ohio 44113
                                                             Tel: 216-241-5019
                                                             Fax: 216-241-5022
                                                             E-mail: LBChristman@hotmail.com
                                                             Attorney for Eric D. Burrows
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 2 of 48. PageID #: 201



                                   MEMORANDUM IN SUPPORT

I.     INTRODUCTION

       On July 31, 2019, Mr. Eric Burrows entered a plea of guilty to Counts 1 through 3 of the

Indictment. Count 1 charges Receipt of Visual Depictions of Real Minors Engaged in Sexually

Explicit Conduct, in violation of 18 U.S.C. § 2252(a)(2); Count 2 charges Accessing Child

Pornography with Intent to View, in violation of 18 U.S.C. § 225A(a)(5)(B); and Count 3

charges Possession of Child Pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B).

       Mr. Burrows’s sentencing hearing is set for September 13, 2019.

       Mr. Burrows is a 58 year old man, with no significant criminal history. His single

criminal history point results from a conviction from operating a vehicle under the influence in

2013. Mr. Burrows has three adult children, one of whom lives in the family home. Mr. Burrows

has a high school diploma and is a small business owner in his hometown.

       Mr. Burrows has one brother with whom he is close. His brother describes him as a

family man who goes above and beyond to correct things when he makes a mistake.

       Mr. Burrows has complied with all conditions of pre-trial release over the past 7 months.

He has attended sex offender treatment at Psych and Psych in Elyria since July of 2019. Mr.

Burrows has not been diagnosed as a pedophile.

A.     Sentencing Guidelines Calculation

       According to the Presentence Investigation Report (PSR), Mr. Burrows’s base offense

level is 22 pursuant to U.S.S.G. §2G2.2. PSR ¶21. The Sentencing Guidelines instruct that the

offense level in this case be increased by a net total of 11 points for Specific Offense

Characteristics. U.S.S.G. §2G2.2(b). A 2-level reduction is warranted because Mr. Burrows did

not distribute or traffic child pornography. PSR ¶22. There is a 2-level increase because some of




                                                 2
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 3 of 48. PageID #: 202



the material involved juveniles under the age of 12 years old, PSR ¶23; the Sentencing

Guidelines instruct that the offense level be increased by 4-levels because some of the material

portrayed “infant/toddler-aged children” or “sadistic/masochistic conduct or other depictions of

violence,” PSR ¶24; another 2-level increase is advised because the material was received by or

stored on a computer, PSR ¶25; and another 5-level increase is suggested because the offense

involved more than 600 images, PSR ¶26. The Total Offense Level, as calculated by the PSR, is

33. PSR ¶33.

       Mr. Burrows provided, through counsel, an acceptance of responsibility statement to the

Probation Officer on November 4, 2019. Mr. Burrows has accepted responsibility and assisted in

his own prosecution; therefore, a three (3) level reduction is warranted under U.S.S.G.

§3E1.1(a),(b). Mr. Burrows has accepted responsibility, and therefore a two (2) level reduction is

warranted under U.S.S.G. §3E1.1(a). An additional one (1) level reduction is warranted under

U.S.S.G. §3E1.1(b). He provided the following acceptance of responsibility statement:

       I accept full responsibility for my actions in this case. I fully admit to the charges
       contained in my indictment. I have timely entered a plea of guilty and request that
       this statement be taken into consideration by this Honorable Court in determining
       my sentence.

       I’m deeply remorseful and ashamed that my viewing of pornography on the Internet
       progressed to the point of viewing images of children. I don’t have an explanation
       or excuse for my conduct. I have been attending therapy and getting professional
       help for my behavior. I’m confident that I will never put myself in a position to
       engage in this type of behavior in the future and I can assure everyone that I would
       have never taken actions toward a child. I do know now, after being educated about
       victims of child pornography, that my viewing of these images contributes to the
       demand for the production of this material and additional victims will be harmed.

       I wish to apologize to the victims of child pornography, to my family and to this
       Honorable Court. I have lead my life trying to be a good role model for my children
       and being a good citizen. I work very hard at my autobody shop and am proud that
       my son has followed me into the business. I’ve always been a person who would
       lend a hand to those in need and help others.




                                                 3
      Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 4 of 48. PageID #: 203



       I pray for forgiveness from those who I have hurt, and I ask this Honorable Court
       for mercy when imposing my sentence.

       With the adjustment for Acceptance of Responsibility, the Final Offense Level is 30.

       Mr. Burrows has a Total Criminal History Score of one (1). PSR ¶40. A Criminal History

Score of one (1) places Mr. Burrows in Criminal History Category I. PSR ¶40.

       With a Total Offense Level of 30 and Criminal History Category I, Mr. Burrows’s

Guidelines range is 97 to 121 months and in Zone D of the Guidelines Sentencing Chart.

U.S.S.G. §5(A). The minimum statutory sentence for a violation of 18 U.S.C. §§ 2252(a)(2) and

(b)(1) is a prison term of five years.

B.     The Legal Framework

       While this Court must still correctly calculate the guideline range, Gall v. United States,

552 U.S. 38, 49 (2007), it may not treat that range as mandatory or presumptive, id. at 51; Nelson

v. United States, 555 U.S. 350, 352 (2009), but must treat it as “one factor among several” to be

considered in imposing an appropriate sentence under § 3553(a). Kimbrough v United States,

552 U.S. 85, 90 (2007). The Court must “consider all of the § 3553(a) factors,” “make an

individualized assessment based on the facts presented,” id. at 49-50, and explain how the facts

relate to the purposes of sentencing. Id. at 53-60; Pepper v. United States, 131 S. Ct. 1229, 1242-

43 (2011). The Court’s “overarching” duty is to “‘impose a sentence sufficient, but not greater

than necessary’ to accomplish the goals of sentencing.” Id. at 101; Pepper, 131 S. Ct. at 1242-43.

       A key component of Supreme Court law, designed to ensure that the guidelines are truly

advisory and constitutional, is the authority of this Court to disagree with a guideline as a matter

of policy. Because “the Guidelines are now advisory . . . , as a general matter, courts may vary

[from Guidelines ranges] based solely on policy considerations, including disagreements with the

Guidelines.” Kimbrough, 552 U.S. at 101-02 (internal punctuation omitted) (citing Rita v. United



                                                 4
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 5 of 48. PageID #: 204



States, 551 U.S. 338, 351 (2007) (district courts may find that the “Guidelines sentence itself

fails properly to reflect § 3553(a) considerations”). As the Supreme Court held in Kimbrough,

because “the cocaine Guidelines, like all other Guidelines, are advisory only,” it “would not be

an abuse of discretion for a district court to conclude when sentencing a particular defendant that

the crack/powder disparity yields a sentence ‘greater than necessary’ to achieve § 3553(a)’s

purposes, even in a mine-run case.” Kimbrough, 552 U.S. at 91, 109-10; see also Spears v.

United States, 555 U.S. 261, 267 (2009) (“[D]istrict courts are entitled to vary from the crack

cocaine Guidelines in a mine-run case where there are no ‘particular circumstances’ that would

otherwise justify a variance from the Guidelines’ sentencing range.”).

       Congressionally directed guidelines are just as advisory as any other guideline and

therefore equally subject to policy-based variances. In Vazquez v. United States, 130 S. Ct. 1135

(2010), the Supreme Court remanded for reconsideration in light of then-Solicitor General

Kagan’s position that “all guidelines,” including congressionally-directed guidelines, “are

advisory, and the very essence of an advisory guideline is that a sentencing court may, subject to

appellate review for reasonableness, disagree with the guideline in imposing sentencing under

Section 3553(a).” U.S. Br. at 11, Vazquez v. United States, No. 09-5370 (Nov. 2009). As the

Sixth Circuit has previously recognized, “all of the sentencing guidelines are advisory,”

including those directed by Congress. United States v. Michael, 576 F.3d 323, 327 (6th Cir.

2009) (emphasis in original). Congressional directives “tell [] the Sentencing Commission, not

the courts, what to do,” and “a directive that the Commission specify a particular Guidelines

range is not a mandate that sentencing courts stay within it.” Id. at 328.

       This Court may thus properly find that the child pornography guideline was not

developed by the Commission in its characteristic institutional role of basing its determinations




                                                  5
      Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 6 of 48. PageID #: 205



on empirical data and national experience, see Kimbrough, 552 U.S. at 109-10, consistent with

the Supreme Court’s repeated recognition that when a guideline was not developed by the

Commission based on empirical data of past sentencing practices and national sentencing

experience, it is not likely that the guideline “reflect[s] a rough approximation of sentences that

might achieve § 3553(a)’s objectives,” and that a policy-based variance from such a guideline is

not subject to “closer review” and is “not suspect.” See Kimbrough, 552 U.S. at 109-10; Spears,

555 U.S. at 264; Rita, 551 U.S. at 348, 349-50.1

        In a recent decision, the Sixth Circuit made a distinction between guidelines that are

directed by Congress (like much of the child pornography guideline), and guidelines that are

chosen by the Commission (like the drug guidelines at issue in Kimbrough, which were directly


1
  See also United States v. Grober, 624 F.3d 592, 600-01 (3d Cir. 2010) (applying abuse of discretion
review to a district court’s policy-based downward variance from § 2G2.2 because “the Commission did
not do what ‘an exercise of its characteristic institutional role’ required—develop §2G2.2 based on
research and study rather than reacting to changes adopted or directed by Congress”); id. at 608-09
(“Congress, of course. . . may enact directives to the Commission which the Commission is obliged to
implement,” but “Kimbrough permits district courts to vary even where a guideline provision is a direct
reflection of a congressional directive”); United States v. Dorvee, 616 F.3d 174, 188 (2d Cir. 2010)
(Kimbrough’s holding that “it was not an abuse of discretion” for a district court to disagree with the
crack guidelines “because those particular Guidelines ‘do not exemplify the Commission’s exercise of its
characteristic institutional role’ . . . applies with full force to § 2G2.2.”); United States v. Henderson, 649
F.3d 955, 959-60 (9th Cir. 2011) (“[T]he child pornography Guidelines were not developed in a manner
‘exemplify[ing] the [Sentencing] Commission’s exercise of its characteristic institutional role,’ . . . so
district judges must enjoy the same liberty to depart from them based on reasonable policy disagreement
as they do from the crack-cocaine Guidelines discussed in Kimbrough.”); id. 963 n.3 (“That Congress has
the authority to issue sentencing directives to the Commission” and “that the Guidelines conform to
Congressional directives does not insulate them from a Kimbrough challenge.”); United States v. Stone,
575 F.3d 83, 89-90 (1st Cir. 2009) (“[O]ur precedent has interpreted Kimbrough as supplying this power
even where a guideline provision is a direct reflection of a congressional directive,” including the career
offender, fast-track, and child pornography guidelines); id. at 93-94, 97 (district court may choose to
agree with Congress’s policy decisions as long as it recognizes its authority not to, but the “guidelines at
issue are in our judgment harsher than necessary” and “we would have used our Kimbrough power to
impose a somewhat lower sentence”); United States v. Halliday, 672 F.3d 462, 474 (7th Cir. 2012)
(district courts are “at liberty to reject any Guideline on policy grounds,” but defendant did “not argue that
the district court was unaware of its discretion to disagree with the [child pornography] Guidelines”);
United States v. Regan, 627 F.3d 1348, 1353-54 (10th Cir. 2010) (defendant’s argument for a policy-
based variance from §2G2.2 was “quite forceful” but he “did not raise the argument that the Guidelines
are entitled to less deference because they are not the result of empirical study by the Commission”).



                                                      6
      Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 7 of 48. PageID #: 206



based on congressional policy but not specifically required by Congress). See United States v.

Bistline, 665 F.3d 758, 763-64 (6th Cir. 2012). With respect to guidelines chosen by the

Commission, when the Commission “makes a policy decision for reasons that lie outside its

[empirical] expertise,” the resulting guideline is “vulnerable on precisely that ground.” Id. With

respect to guidelines directed by Congress, “the district court that seeks to disagree with the

guideline on policy grounds faces a considerably more formidable task than the district court did

in Kimbrough.” Id. at 764. “[W]ith respect to those enhancements” that were directed by

Congress, the district court “must refute . . . Congress’s reasons.” Id. This Court “may still

disagree with the policies embodied in [congressional] directives,” but “to survive the close

scrutiny that follows, the court must explain its disagreement in terms that are persuasive on

policy grounds.” Id. at 763.



C. The Sentencing Commission’s Report to Congress

        In February 2013, the Sentencing Commission released a report to Congress on the child

pornography guidelines for non-production offenders. See U.S. Sent’g Comm’n, Report to the

Congress: Federal Child Pornography Offenses (2012) [“Child Porn Report”]. The Commission

explained that it compiled the report in large part due to the increasing rate of below-guideline

sentences for offenders sentenced under USSG § 2G2.2, pursuant to its statutory duty to

“consider whether the guidelines are in need of revision in light of feedback from judges as

reflected in their sentencing decisions,” id. at ii, and because “as a result of recent changes in the

computer and Internet technologies that typical non-production offenders use, the existing

sentencing scheme in non-production cases no longer adequately distinguishes among offenders

based on their degrees of culpability.” Id. at ii, 323.




                                                   7
      Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 8 of 48. PageID #: 207



        The Commission explained that because the enhancements for computer use and type and

volume of images “now apply to most offenders,” the guideline “fail[s] to differentiate among

offenders in terms of their culpability.” Id. at iii, xi; id. at 209, 323. It explained that

“technological changes have resulted in exponential increases in the volume and ready

accessibility of child pornography, including many graphic sexual images involving very young

victims, a genre of child pornography that previously was not widely circulated.” Id. at 6.

Because “sentencing enhancements that originally were intended to provide additional

proportional punishment for aggravating conduct now routinely apply to the vast majority of

offenders,” id. at xi, the “current guideline does not adequately distinguish among offenders

regarding their culpability for their collecting behaviors,” id. at 323. The cumulative

enhancements addressing the content and volume of images possessed, “in addition to base

offense levels of 18 or 22, result [] in guideline ranges that are overly severe for some offenders

in view of the nature of their collecting behavior.” Id.

        In describing the varying degrees of culpability, the Commission reported that the

“typical” child pornography case now involves images depicting “prepubescent children

engaging in sexually explicit conduct.” Id. at 84. Some offenders “acquire enormous and often

well-organized collections,” sometimes up to hundreds of thousands of images; some

“intentionally collect child pornography depicting the sexual torture of children, including

infants and toddlers,” id. at viii, 84-92; and some have collected material over “a series of

decades” beginning in the pre-Internet era, id. at 80. The variety of images readily available on

the Internet and found in offenders’ possession ranges from “legal but sexually suggestive poses”

to extremely graphic images “depicting violence, humiliation, bondage, and bestiality.” Id. at 80-

81, 90-91. Some offenders “are very discriminating” and limit their collection by preference. Id.




                                                    8
      Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 9 of 48. PageID #: 208



at 81. Offenders “vary widely in their technological sophistication,” with some relatively

unsophisticated offenders using widely available peer-to-peer networks to receive or distribute

material “in an indiscriminate manner,” while others “use their technological expertise to create

private and secure trading ‘communities’ and to evade, and help others evade, detection by law

enforcement.” Id. at viii, 61-62.

        The Commission reported that approximately one quarter of federal offenders “received

child pornography from commercial websites, thereby fostering the commercial markets,” and

one quarter engaged in “personal distribution” to another individual through bartering or trading

of images, also described as a “market.” Id. at 98-99. There is, however, no social science

research available to support the theory that criminal punishments “have affected commercial or

non-commercial ‘markets’ in child pornography since the advent of the Internet and P2P

filesharing.” Id. at 98.

        The Commission reported that some offenders have “non-sexual motivations for viewing

child pornography,” including “avoidance of stress or dissatisfaction with life.” Id. at 79. It

reported that recent studies show that “appropriate ‘treatment interventions . . . are associated

with lower rates of recidivism—some of them very significant,’” id. at 278 & n.31 (quoting

Center of Sex Offender Management, The Comprehensive Approach to Sex Offender

Management 5 (2008)), and that “[p]olygraph testing of sex offenders is widely accepted by

experts as a critically important corollary of effective treatment.” Id. at 282.

        The Commission reported that “not all child pornography offenders are pedophiles or

engage in other sex offending.” Id. at 104. Approximately one in three offenders sentenced under

§2G2.2 “have engaged in” what the Commission deems “sexually dangerous behavior,” criminal




                                                  9
       Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 10 of 48. PageID #: 209



or non-criminal, past or present, based on allegations in PSRs, arrests, and convictions. Id. at ix-

x, 204-05. However, “the current guideline measures for offender culpability (e.g., for

distribution of child pornography, number of images possessed, possession of sado-masochistic

images) are generally not associated with significantly higher rates of [criminal sexually

dangerous behavior].” Id. at 204.

         The Commission concluded that “[t]he current sentencing scheme in §2G2.2 places a

disproportionate emphasis on outdated measures of culpability regarding offenders’ collecting

behavior and insufficient emphases on offenders’ community involvement and sexual

dangerousness.” Id. at xx; see also id. at 321. The Commission asked Congress to enact

legislation to provide it authority to amend the guidelines that “were promulgated pursuant to

specific congressional directives or legislation directly amending the guidelines.” Id. at xviii,

322.

         The Commission recommends that the specific offense characteristics related to the types

and volume of images, distribution, and use of a computer “be updated to account more

meaningfully for the current spectrum of offense behavior regarding the nature of images, the

volume of images, and other aspects of an offender’s collecting behavior reflecting his

culpability (e.g., the extent to which an offender catalogued his child pornography collection by

topics such as age, gender, or type of sexual activity depicted; the duration of an offender’s

collecting behavior; the number of unique, as opposed to duplicate, images possessed by an

offender),” and “to reflect offenders’ use of modern computer and Internet technologies.” Id. at

xviii-xix, 322-23.



D.       Requested Sentence




                                                 10
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 11 of 48. PageID #: 210



       Mr. Burrows asks this court for a sentence sufficient, but not greater than necessary, to

fulfill the requirements of 18 U.S.C. § 3553(a).

       Part I of the following Argument shows that Mr. Burrow’s offense is less serious than the

offenses Congress had in mind, and that Mr. Burrows is not the dangerous offender Congress

had in mind, when it required severe penalties in child pornography cases. It explains with

factual and empirical evidence that the circumstances of the offense and Mr. Burrows’s

characteristics are highly relevant to the statutory purposes of sentencing and the overarching

duty to impose a sentence that is sufficient, but not greater than necessary, to satisfy those

purposes.

       Part II demonstrates that the sentence Mr. Burrows requests will avoid unwarranted

disparities and unwarranted similarities. This section includes sentencing data from all cases

nationwide and in the Sixth Circuit.

       Part III shows that the sentence requested is consistent with recent Sixth Circuit caselaw.

       Part IV provides evidence to refute each of Congress’s reasons for its directives to the

Commission to enhance the child pornography guideline and again shows that Mr. Burrows is

not the offender Congress had in mind. It also shows that the enhancements the Commission

adopted without a congressional mandate were not based on empirical data and national

experience. This part also provides an objective basis for the sentence Mr. Burrows requests.


II. ARGUMENT

A. Given the Nature and Circumstances of Mr. Burrows’s Offense and His History And
Characteristics, a Sentence Below The Sentencing Guidelines Recommendation Is
Sufficient, but Not Greater Than Necessary, to Satisfy the Purposes of Sentencing.

       In enacting the Sentencing Reform Act, Congress did “not favor [] one purpose of




                                                   11
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 12 of 48. PageID #: 211



sentencing over another,” except that rehabilitation was not to be a reason to impose a sentence

of incarceration. See S. Rep. No. 98-225, at 67 (1983). Rather, “each of the four stated purposes

should be considered in imposing sentence in a particular case,” and “one purpose of sentencing

may have more bearing on the imposition of sentence in a particular case than another purpose

has.” Id. at 68. In choosing what kind of sentence to impose, the court “must consider” all of the

purposes and factors set forth in § 3553(a). Id. at 119. “Whether [imprisonment] should be

imposed when authorized is a question to be resolved after balancing all the relevant

considerations.” Id.; see also United States v. Bridgewater, 479 F.3d 439, 442 (6th Cir. 2007)

(“often one or two [purposes] prevail, while others pale”).

       Here, all of the purposes of sentencing point in the same direction. Mr. Burrows’s offense

is less serious than the offenses Congress had in mind, and Mr. Burrows is not the dangerous

offender Congress envisioned. Incarceration is not necessary to protect the public. Mr. Burrows’s

age, family circumstances, education and employment history point to a very low risk of further

offending. As a sex offender is completing cognitive behavioral therapy, his already very low

likelihood of reoffending is even further reduced.

B. Need for Just Punishment in Light of the Seriousness of the Offense, 18 U.S.C. §
3553(a)(2)(A)

1. Seriousness of the offense

       Congress’s actions with respect to the child pornography guideline have stemmed in large

part from the belief that those who view child pornography are actually child molesters.2 Under



2
 See 137 Cong. Rec. S10323 (July 18, 1991) (Senator Helms) (in support of directing increase to base
offense level from 10 to 13); id. at H6736, H6738 (Sept. 24, 1991) (Representative Wolf) (same); 141
Cong. Rec. S5509 (Apr. 6, 1995) (Senator Grassley) (in support of directing additional increase in base
offense level from 13 to 15); 144 Cong. Rec. S12262 (Oct. 9, 1998) (Senator Hatch) (in support of
directing expanded reach of “distribution” enhancement); 149 Cong. Rec. S5126 (Apr. 10, 2003) (Senator
Hatch) (in support of Feeney Amendment, which included number-of-images enhancement); see also


                                                  12
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 13 of 48. PageID #: 212



this view, punishing child pornography possessors serves as a proxy for punishing child sexual

abusers. Aside from the lack of evidence to support this belief in general, see Child Porn Report

at 104 (confirming that “not all child pornography offenders are pedophiles or engage in other

sex offending”),3 Mr. Burrows has not been convicted of sexually abusing a child, has not in fact

sexually abused a child, and is at no risk of harming a child. This distinguishes Mr. Burrows

from the offenders Congress had in mind, and is therefore highly relevant. See United States v.

Marshall, 870 F. Supp. 2d 489, 491-92 (N.D. Ohio 2012) (rejecting presumption that “those who

view child pornography are indistinguishable from those who actually abuse children,” finding

instead that the “[e]mpirical data strongly suggests that viewing child pornography does not

equate to child molestation”); United States v. Kelly, 868 F. Supp. 2d 1202, 1207-08 (D.N.M.

2012) (rejecting government’s argument that guideline range is appropriate because of the

“chance that [defendant] will molest children in the future, or that he has in the past,” as this

“speculation is directly contrary to submissions by Kelly’s therapist and Kelly’s psychiatrist,” the




generally Child Pornography Prevention Act of 2006, Pub. L. No. 104-208, § 121, 110 Stat. 3009, 3009
(1996); S. Rep. No. 108-2, at 3 (2003); S. Rep. No. 104-358, at 12-14 (1996); USSG app. C, amend. 592
(Nov. 1, 2000).
3
  At the detention hearing, the government contended that there is a “high incidence of previously
undisclosed contact offenses against children,” citing the “Butner study.” However, one of the Butner
study’s authors has since recanted, stating that “the argument that the majority of [child pornography]
offenders are indeed contact sexual offenders and, therefore, dangerous predators . . . simply is not
supported by the scientific evidence.” Andres E. Hernandez, Psychological and Behavioral
Characteristics of Child Pornography Offenders in Treatment, at 4 (2009), http://www.iprc.unc.edu
/G8/Hernandez_position_paper_Global_Symposium.pdf. And the study has been thoroughly discredited
by others. See Melissa Hamilton, The Child Pornography Crusade and its Net Widening Effect, 33
Cardozo L. Rev. 1679, 1703-10 (2012); Written Statement of Richard Wollert, Ph.D. before the U.S.
Sent’g. Comm’n, at 10-14, 18 (Feb. 15, 2012); Richard Wollert et al., Federal Internet Child Pornography
Offenders – Limited Offense Histories and Low Recidivism Rates, in The Sex Offender, Volume VII
(Barbara K. Schwartz ed, forthcoming 2012); Statement of Heather E. Williams Before the U.S. Sent’g
Comm’n, Phoenix, Ariz., at 49-51 (Jan. 21, 2010). A number of courts have rejected the Butner study as a
basis for punishment, along with the notion that a defendant may be punished based on speculation that
he might be a child molestor. See, e.g., United States v. C.R., 792 F. Supp. 2d 343, 375-76 (E.D.N.Y.
2011); United States v. Phinney, 599 F. Supp. 2d 1037, 1045 n.10 (E.D. Wis. 2009); United States v.
Johnson,


                                                  13
       Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 14 of 48. PageID #: 213



defendant “has never been accused of hands-on abuse,” “empirical testing disproves the fear that

the typical child pornography defendant will go on to molest children,” and “[a]ny Guideline

based on unsupported fears, rather than actual evidence, is far more likely to render an

unreasonable sentence”); United States v. Cruikshank, 667 F. Supp. 2d 697, 703 (S.D. W.Va.

2009) (“Rarely able to catch the monsters that create the images, society reflexively nominates

the consumers of this toxic material as proxies for the depraved producers and publishers.”);

United States v. Phinney, 599 F. Supp. 2d 1037, 1045 n.10 (E.D. Wis. 2009) (“[C]ourts should

not assume that a defendant has or will commit additional crimes without a reliable basis.”);

United States v. Grober, 595 F. Supp. 2d 382, 404 (D.N.J. 2008) (“[T]he Court

cannot make [Defendant] a surrogate for the monsters who prey on child victims through actual

contact.”), aff’d 624 F.3d 592 (3d Cir. 2010). The Commission confirms that the possession of

even large numbers of images, including sado-masochistic images, is “generally not associated

with significantly higher rates of [criminal sexually dangerous behavior].” Child Porn Report at

204.

         In addition, technology has changed the nature of this offense. In the past, child

pornography had to be obtained in a risky and secretive manner for substantial sums of money,4

whereas today, images of child pornography are available for free in the privacy of one’s home,

with no planning and minimal effort. As a result, less dangerous people commit this offense than

was previously the case, even though the guideline range is much higher than it was previously.

Before widespread dissemination on the Internet, only those bold enough to seek out child

pornography by contacting suppliers directly or through the mail were able to obtain it. In 1994




4
 Tr.of Sent’g Hr’g at 31-32, United States v. Bistline, No. 2:09-cr-00085-JLG-TPK (S.D. Ohio Jan. 7,
2010).


                                                  14
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 15 of 48. PageID #: 214



and 1995, the government prosecuted a total of only 90 defendants convicted of possessing,

receiving, or distributing child pornography, and only 24% used a computer. See U.S. Sent’g.

Comm’n, Report to the Congress: Sex Crimes Against Children 29 (1996) [U.S. Sent’g Comm’n,

1996 Report]. In 2011, the government prosecuted 1,645 defendants convicted of possessing,

receiving, or distributing child pornography, and 97.4% used a computer. U.S. Sent’g. Comm’n,

Use of Guidelines and Specific Offense Characteristics (2011); U.S. Sent’g Comm’n, 2011

Sourcebook of Federal Sentencing Statistics, tbl.17.

       The Internet, by rendering child pornography immediately and anonymously accessible,

has “facilitate[d]. . . a new kind of crime” that in most cases would not otherwise have been

committed. See Andreas Frei et al., Paedophilia on the Internet—A Study of 33 Convicted

Offenders in the Canton of Lucerne, 135 Swiss Med. Weekly 488, 492 (2005); see also Jérôme

Endrass et al., The Consumption of Internet Child Pornography and Violent Sex Offending, 9

BMC Psychiatry 43, 44 (2009); L. Webb et al., Characteristics of Internet Child Pornography

Offenders: A Comparison with Child Molesters, 19 Sexual Abuse 449, 450 (2007). In short, the

change in technology is relevant, in part, because it means that even as the population of child

pornography offenders has become less dangerous, punishment has greatly increased. See

Richard Wollert, PhD, The Implication of Recidivism Research and Clinical Experience For

Assessing and Treating Federal Child Pornography Offenders: Written Testimony Presented to

the U.S. Sentencing Commission at 4-5 (Feb. 15, 2012).

       According to the Commission, “technological changes have resulted in . . . ready

accessibility of child pornography,” including graphic sexual images of very young victims,

which “previously was not widely circulated.” Child Porn Report at 6. Now that the “typical”

child pornography case involves images depicting “prepubescent children engaging in sexually




                                                15
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 16 of 48. PageID #: 215



explicit conduct,” id. at 84, the current guideline “does not adequately distinguish among

offenders regarding their culpability for their collecting behaviors” and is “overly severe for

some offenders in view of the nature of their collecting behavior,” id. at 322-23, such as those

like Mr. Burrows who did not deliberately or discriminatingly select or catalogue their images,

id. at 84-92.

        In determining an appropriate sentence, this Court must consider the sentences available

by statute. See 18 U.S.C. § 3553(a)(3). The statutory minimum for these offenses in 5 years. Mr.

Burrows’s Sentencing Guidelines range begins at more than 150% of the statute. As many courts

have observed, the child pornography guideline, by enhancing sentences based upon factors that

are inherent in the crime and thus appear in nearly every case, concentrates offenders at or near

the statutory maximum and thus fails to meaningfully distinguish more serious offenders from

less serious offenders.5 As the Sixth Circuit has observed, sentences at or near the statutory

maximum should be reserved for the “worst possible variation of the crime” committed by the

most dangerous offender. See United States v. Aleo, 681 F.3d 290, 302 (6th Cir. 2012); cf.

United States v. Poynter, 495 F.3d 349, 354 (6th Cir. 2007) (“not all repeat sex offenders

deserve” to be sentenced at the statutory maximum; “otherwise, Congress would not have set a

statutory range of 0-60 years”).

        In United States v. Bridgewater, 479 F.3d 439 (6th Cir. 2007), cited by the Sixth Circuit

in Poynter as the kind of case in which a child pornography possessor would be deserving of the

statutory maximum, the Sixth Circuit affirmed a 10-year statutory-maximum sentence. The




5
 See, e.g., United States v. Durham, 618 F.3d 921, 931 n.7 (8th Cir. 2010); United States v. Dorvee, 616
F.3d 174, 187 (2d Cir. 2010); United States v. Kelly, 868 F. Supp. 2d at 1208-09; United States v.
Beiermann, 599 F. Supp. 2d 1087, 1105 (N.D. Iowa 2009); Cruikshank, 667 F. Supp. 2d at 702.


                                                   16
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 17 of 48. PageID #: 216



district court had concluded that Bridgewater was “too dangerous” to be “placed on probation

and sent back into the community.” Id. at 440. He took “photographs of [himself] molesting

young girls who were in [his] care” while running a home for abused and neglected children,

successfully concealed these offenses and his criminal past from others “despite [his] continued

proximity to youth in church programs,” and his own son “condemned” him and “questioned his

remorse and sincerity” in a letter to the court. Id. at 440-42. The Sixth Circuit has also given

examples of factors that in general might justify a sentence at or approaching the statutory

maximum as, for example, fleeing from authorities, failing to accept responsibility, using

violence, or having prior convictions for of sex offenses with children. See Aleo, 681 F.3d at 302;

Poynter, 495 F.3d at 354.

       Mr. Burrows’s conduct and characteristics could not be farther from these. He has never

improperly touched a child, he did not share files, and he has fully accepted responsibility for his

offense. His family reports that this behavior was not consistent with his character and believes

that he will never engage in that kind of behavior again.

       Mr. Burrows is the offender for whom the minimum statutorily authorized punishment is

reserved. One of the goals of the SRA was to provide for proportionality in punishment among

offenses of different seriousness. S. Rep. No. 98-225, at 45-46 (1983). The child pornography

guideline fails that goal, as several courts have noted. See, e.g., United States v. Dorvee, 616

F.3d 174, 187 (2010); United States v. Beiermann, 599 F. Supp. 2d 1087, 1106 (N.D. Iowa

2009); Cruikshank, 667 F. Supp. 2d at 702. A defendant who used a computer to entice a 12-

year-old to engage in illegal sexual activity, but was caught before actually having sex with the

child, would receive an offense level of 30, see §2G1.3(a)(3), (b)(3), three levels below Mr.

Burrows’s offense level under §2G2.2. In order to receive an offense level of 33 as Mr. Burrows




                                                 17
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 18 of 48. PageID #: 217



did for viewing child pornography, one could, for example, attempt to commit first degree

murder, see §2A2.1(a)(1); commit rape resulting in more than serious but less than permanent

bodily injury, see §2A3.1(a)(2), (b)(4); hold a person in involuntary servitude for over a year by

use of a weapon and cause permanent bodily injury, see § 2H4.1(a)(1), (b)(1), (b)(2), and (b)(3);

or rob a bank of $800,000, while brandishing a weapon and causing bodily injury, see §2B3.1(a),

(b)(1), (b)(2), (b)(7).

B. Need for Adequate Deterrence, 18 U.S.C. § 3553(a)(2)(B)
      The empirical evidence is unanimous that there is no relation

nship between sentence length and general or specific deterrence, regardless of the type of crime.

See Andrew von Hirsch et al., Criminal Deterrence and Sentence Severity: An Analysis of Recent

Research (1999) (concluding that “correlations between sentence severity and crime rates . . .

were not sufficient to achieve statistical significance,” and that “the studies reviewed do not

provide a basis for inferring that increasing the severity of sentences generally is capable of

enhancing deterrent effects”); Michael Tonry, Purposes and Functions of Sentencing, 34 Crime

and Justice: A Review of Research 28-29 (2006) (“[I]ncreases in severity of punishments do not

yield significant (if any) marginal deterrent effects. . . . Three National Academy of Science

panels, all appointed by Republican presidents, reached that conclusion, as has every major

survey of the evidence.”); David Weisburd et al., Specific Deterrence in a Sample of Offenders

Convicted of White-Collar Crimes, 33 Criminology 587 (1995) (finding no difference in

deterrence for white collar offenders between probation and imprisonment); Donald P. Green &

Daniel Winik, Using Random Judge Assignments to Estimate the Effects of Incarceration and

Probation on Recidivism among Drug Offenders, 48 Criminology 357 (2010) (study of over a

thousand offenders whose sentences varied substantially in prison time and probation found that

such variations “have no detectable effect on rates of re-arrest,” and that “[t]hose assigned by


                                                 18
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 19 of 48. PageID #: 218



chance to receive prison time and their counterparts who received no prison time were re-

arrested at similar rates over a four-year time frame”).

       The Sentencing Commission has found that “[t]here is no correlation between recidivism

and guidelines’ offense level. . . . While surprising at first glance, this finding should be

expected. The guidelines’ offense level is not intended or designed to predict recidivism.” U.S.

Sent’g Comm’n, Measuring Recidivism: The Criminal History Computation of the Federal

Sentencing Guidelines, at 15 (2004) [“U.S. Sent’g Comm’n, Measuring Recidivism”]. See also

Part IV.A.3, infra. And according to “the best available evidence, . . . prisons do not reduce

recidivism more than noncustodial sanctions.” Francis T. Cullen et al., Prisons Do Not Reduce

Recidivism: The High Cost of Ignoring Science, 91 Prison J. 48S, 50S-51S (2011).

       Nor does lengthy imprisonment of child pornography possessors have any deterrent or

preventive effect on the production or dissemination of child pornography. As explained further

in Part IV.A.2, infra, this is in part because the production and dissemination of child

pornography is a widespread, international problem. There is no evidence “remotely supporting

the notion that harsher punishment would reduce the flow of child pornography on the Internet.”

Beiermann, 599 F. Supp. 2d at 1103; id. at 1103-04 (“[W]e cannot sentence Internet users and

sharers of child pornography fast enough or long enough to make a dent in the availability of

such material on the Internet,” and while deterrence is a “laudable” goal, it “is not being

achieved according to any empirical or other evidence in this case or, for that matter, empirical

evidence in any other case or source that I am aware of.”). The Commission acknowledges that

there is no social science research supporting the theory that criminal punishments “have

affected commercial or non-commercial ‘markets’ since the advent of the Internet and P2P file-

sharing.” Child Porn Report at 98.




                                                  19
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 20 of 48. PageID #: 219



C. Need for Incapacitation, 18 U.S.C. § 3553(a)(2)(C)

       A primary assumption underlying Congress’s actions with respect to the child

pornography guideline has been that possessors of child pornography are likely to sexually abuse

children.6 This belief is contrary to the empirical research in general, and is unjustified based on

the evidence in this case.

       Current empirical research demonstrates that “first-time child pornography possession

only offenders appear to be very low risk of sexual recidivism [of any kind], in contrast to those

with any prior or concurrent criminal convictions or those who engage in other sexual offending

(e.g., attempted or actual contacts with a child, production of child pornography),” Written

Statement of Michael C. Seto, Ph.D., C. Psych. before the U.S. Sent’g. Comm’n at 4 (Feb. 15,

2012),7 and “online offenders who had no history of contact offenses almost never committed

contact sexual offenses.” Michael C. Seto et al., Contact Sexual Offending by Men With Online

Sexual Offenses, 23 Sexual Abuse 124, 137 (2011); see also Written Statement of Richard

Wollert, Ph.D. before the U.S. Sent’g. Comm’n, at 14-17, 21-22 (Feb. 15, 2012) (reporting that

in his study of 72 federal child pornography offenders under supervision, including three

production offenders, with varying criminal histories, two were arrested for possessing child

pornography and none were arrested for a contact offense within four years);8 Helen Wakeling et

al., Comparing the Validity of the RM 2000 Scales and OGRS3 for Predicting Recidivism by

Internet Sexual Offenders, 23 Sexual Abuse: J. Res. & Treatment 146, 164 (2011) (child

pornography offenders “do not, as a group, present a significant risk of escalation to contact



6
  See note 2, supra, and Part IV.A.1, infra.
7
  Available at http://www.ussc.gov/Legislative_and_Public_Affairs/Public_Hearings_and_Meetings/
20120215-16/Testimony_15_Seto.pdf.
8
  Available at http://www.ussc.gov/Legislative_and_Public_Affairs/Public_Hearings_and_Meetings/
20120215-16/Testimony_15_Wollert_2.pdf.


                                                 20
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 21 of 48. PageID #: 220



sexual offenses.”); Jérôme Endrass et al., The Consumption of Internet Child Pornography and

Violent Sex Offending, 9 BMC Psychiatry 43 (2009) (study that followed 231 child pornography

offenders for six years after initial offenses found that only two offenders (0.8%) committed a

contact offense, and only nine offenders (3.9%) committed a non-contact sexual offense, and

concluded that “the consumption of child pornography alone does not seem to represent a risk

factor for committing hands-on sex offenses . . . at least not in those subjects without prior

convictions for hands-on sex offenses”); Michael C. Seto & Angela W. Eke, The Criminal

Histories and Later Offending of Child Pornography Offenders, 17 Sexual Abuse 201, 207-08 &

tbl.III (2005) (finding that 1.3% of those who had committed child pornography offending only

recidivated with contact sex offenses; “our finding does contradict the assumption that all child

pornography offenders are at very high risk to commit contact sexual offenses involving

children.”); L. Webb et al., Characteristics of Internet Child Pornography Offenders: A

Comparison with Child Molesters, 19 Sexual Abuse 449, 463 (2007) (finding Internet-only

offenders “significantly less likely to fail in the community than child molesters,” and

concluding that “by far the largest subgroup of internet offenders would appear to pose a very

low risk of sexual recidivism”). As one district court recently put it, “the empirical literature []

generally concludes that there is little—if any— evidence of a direct correlation between

viewing child pornography and the viewer’s commission of ‘contact’ sexual offenses.” Marshall,

870 F. Supp. 2d at 492.

       Indeed, Mr. Burrows’s history and characteristics make him a very low risk to re-offend.

According to the Commission, recidivism rates in general (defined to include technical

supervised release violations) “decline relatively consistently as age increases,” from 35.5% for

offenders under age 21, down to 12.7% for offenders age 41 to 50, and down to 9.5% for




                                                  21
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 22 of 48. PageID #: 221



offenders over age 50. U.S. Sent’g Comm’n, Measuring Recidivism at 12 & Exh.9. For sex

offenders, too, recidivism declines with age, and only a very few child sex offenders recidivate

after age 60. See R.K. Hanson, Recidivism and Age: Follow-up Data from 4,673 Sexual

Offenders, 17 J. Interpers. Violence 1046, 1054 (2002). “The only factors found relevant to

sentencing decisions that also affected the likelihood of recidivism were age and marriage. The

finding that age reduced the likelihood of committing subsequent offenses is consistent with the

body of research that finds that offenders ‘age out’ of crime. The finding that marriage has a

significant effect on recidivism also is consistent with other research which has found that

marriage is associated with lower crime rates.” Tina L. Freiburger & Brian M. Iannacchione, An

Examination of the Effect of Imprisonment on Recidivism, 24 Crim. Just. Stud. 369, 377 (2011).

        The cost of incarcerating prisoners age 50 and older has been estimated to be two to four

times that of the general inmate population.9 “In addition to the economic costs of keeping older

prisoners incarcerated, it is important to consider whether the infringement upon the liberty

interest of an older prisoner who is no longer dangerous is justified.”10

        The Commission’s research also demonstrates that employment, education, and family

ties and responsibilities all predict reduced recidivism, see U.S. Sent’g Comm’n, Measuring

Recidivism at 12-13 & Ex. 10; U.S. Sent’g Comm’n, Recidivism and the “First Offender” 8

(2004), as does substantial other research.11 For sex offenders, cognitive behavioral therapy


9
  U.S. Dep’t of Justice, National Institute of Corrections, Correctional Health Care: Addressing the Needs
of Elderly, Chronically Ill, and Terminally Ill Inmates, at 11 (2004) (Addressing the Needs of Elderly,
Chronically Ill, and Terminally Ill Inmates), available at http://www.nicic.org/pubs/2004/018735.pdf;
Oklahoma Department of Corrections, Managing Increasing Aging Inmate Populations (Oct. 2008),
available at http://www.doc.state.ok.us/adminservices/ea/Aging%20White%20Paper.pdf.
10
   William E. Adams, The Incarceration of Older Criminals: Balancing Safety, Cost, and Humanitarian
Concerns, 19 Nova L. Rev. 465, 466 (1995).
11
   See Miles D. Harer, Federal Bureau of Prisons, Office of Research and Evaluation, Recidivism Among
Federal Prisoners Released in 1987, at 5-6, 54 (1994), http://www.bop.gov/news/research_projects/
published_reports/recidivism/oreprrecid87.pdf; Correctional Service Canada, Does Getting Married


                                                   22
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 23 of 48. PageID #: 222



substantially reduces recidivism. U.S. Dep’t of Justice, Center for Sex Offender Management,

Understanding Treatment for Adults and Juveniles Who Have Committed Sex Offenses 10

(2006).

          As the Commission reports, recent studies show that “appropriate ‘treatment

interventions . . . are associated with lower rates of recidivism—some of them very significant’”

Child Porn Report at 278 & n.31 (citing a project funded by the Department of Justice), and that

“[p]olygraph testing of sex offenders is widely accepted by experts as a critically important

corollary of effective treatment.” Id. at 282.

          While a small minority of defendants convicted of possessing child pornography may

again view child pornography and an even smaller minority may molest children, Mr. Burrows is

not one of them. The sentence should reflect the fact that Congress’s contrary assumption is

unfounded in this case. All of the evidence indicates that Mr. Burrows will never view child

pornography again. Supervised release with appropriate conditions is more than sufficient to

ensure that he never

does.

II. The Sentence Must Avoid Unwarranted Disparities and Unwarranted Similarities.

          This Court must consider the “need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct.” 18 U.S.C. §




Reduce the Likelihood of Criminality, Forum on Corrections Research, Vol. 7, No. 2 (2005); Robert J.
Sampson & John H. Laub, Crime and Deviance Over Life Course: The Salience of Adult Social Bonds,
55 Am. Soc. Rev. 609 (1990); Robert J. Sampson, John H. Laub & Christopher Winer, Does Marriage
Reduce Crime? A Counterfactual Approach to Within-Individual Causal Effects, 44 Criminology 465,
497-500 (2006); Shirley R. Klein et al., Inmate Family Functioning, 46 Int’l J. Offender Therapy &
Comp. Criminology 95, 99-100 (2002).




                                                 23
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 24 of 48. PageID #: 223



3553(a)(6). Whether any difference among sentences is warranted or unwarranted depends on

the individual circumstances of each case and their relationship to the purposes of sentencing.

“Unwarranted disparity is defined as different treatment of individual offenders who are similar

in relevant ways, or similar treatment of individual offenders who differ in characteristics that

are relevant to the purposes of sentencing.” U.S. Sent’g Comm’n, Fifteen Years of Guidelines

Sentencing: An Assessment of How Well the Federal Criminal Justice System Is Achieving the

Goals of Sentencing Reform 113 (2004).

       The guideline calculation gives heavy weight to factors based on assumptions about the

seriousness of the offense and general deterrence that are unfounded in general and particularly

in this case. The guideline range fails to take into account any of Mr. Burrows’s characteristics

demonstrating that there is no need to imprison him to protect the public and that treatment and

rehabilitation will be achieved in the most effective manner in the community. In this case, a

substantial variance is necessary to avoid unwarranted uniformity between Mr. Burrows and

dissimilar defendants who committed dissimilar conduct. See Gall, 552 U.S. at 55 (in imposing a

sentence of probation, district court appropriately “avoid[ed] unwarranted similarities”).

       This Court must also weigh sentencing practices in other courts against the § 3553(a)

factors in this case and any unwarranted disparity created by the guideline itself. Kimbrough, 552

U.S. at 108. The data show that a sentence of one day in custody, a significant period of home

confinement, and supervised release for ten years would not create unwarranted disparity. In

fiscal year 2011, only 32.8% of defendants sentenced under §2G2.2 nationwide received a

sentence within the guideline range, and 65.6% were below the range. Judges imposed below-

range sentences in 48.1% of cases without a government motion, in 14.6% of cases based on a




                                                 24
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 25 of 48. PageID #: 224



government motion for a variance, and in 3% of cases based on a government motion under

§5K1.1. See U.S. Sent’g Comm’n, 2011 Sourcebook of Federal Sentencing Statistics, tbl.28. In

contrast, the average rate of below-range sentences without a government motion in all cases was

only 17.4% and the government sought variances in only 4.4% of all cases. Id., tbl.N.

       In fiscal year 2011, forty-seven defendants sentenced under §2G2.2 nationwide received

no imprisonment or a term of imprisonment no more than six months, and forty-four of these

defendants were in Criminal History Category I like Mr. Burrows. See Placement of Sentences

Under U.S.S.G. §2G2.2 – FY 2011 at 4, http://www.fd.org/docs/select-topics---sentencing/

placement-of-sentences-under-u-s-s-g-2g2-2---fy-2011.pdf?sfvrsn=4. Of those forty-four

defendants in Criminal History Category I, four had an offense level (unadjusted for acceptance

of responsibility) of 33 (like Mr. Burrows) or more. Id. at 5.

       In the Sixth Circuit in 2011, 71.7% of defendants sentenced under §2G2.2 in Criminal

History Category I were sentenced below the guideline range, 53.8% without a government

motion and 17.9% with a government motion. Appendix 1, tbl.1. No defendant in Criminal

History Category I with the same four enhancements as Mr. Burrows was sentenced within

the range; 71.4% (five of seven) received a sentence below the range without a government

motion, and 28.6% (two of seven) received a sentence below the range with a government

motion. Id. tbl.2. Of the 146 defendants in Criminal History Category I (including those subject

to the 5-year mandatory minimum for receipt or distribution), seven defendants were sentenced

to no imprisonment or imprisonment up to 6 months. Id. tbl.3. Of all defendants in all criminal

history categories convicted of the sale, distribution, transportation, shipment, receipt, or

possession of child pornography, 5.5% received a sentence of straight probation, probation

including home confinement, or a split sentence. Appendix 2, tbl.1.




                                                 25
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 26 of 48. PageID #: 225



III. The Sentence Requested Meets the Purposes of Sentencing Under the Circumstances in
this Case and Is Consistent with Recent Sixth Circuit Law.

          This Court is required to consider “the kinds of sentences available” by statute. 18 U.S.C.

§ 3553(a)(3). Congress has provided for a range of sentences, from a term of probation of one to

five years to 10 years’ imprisonment, and if a term of imprisonment is imposed, has authorized a

term of supervised release of at least five years and at most life. See 18 U.S.C. §§ 2252(a)(4)(B),

(b)(2), 3583(k). “Congress thus not only envisioned, but accepted, the possibility that some

defendants found guilty of that subsection of the statute would receive no jail time at all.” United

States v. Husein, 478 F.3d 318, 332 (6th Cir. 2007) (upholding sentence of one day in prison

followed by three years’ supervised release where statutory range for drug trafficking was 0-20

years).

          The Sixth Circuit recently indicated that a sentence of one day in custody, a significant

period of home confinement, and ten years of supervised release with conditions would be a

sufficient sentence in this case. In United States v. Robinson, 669 F.3d 767 (6th Cir. 2012), the

defendant possessed 7,100 images, including images of torture and bondage, and the guideline

range was 78-97 months. The judge varied downward based on Robinson’s individualized

circumstances, which included his older age (43) and a “debilitating back condition,” and

imposed a sentence of one day in prison and five years’ supervised release, without any period of

home confinement. Id. at 772, 775. Although the Sixth Circuit reversed the sentence as

substantively unreasonable, its analysis indicates that if the court had imposed a period of home

confinement of 12 or 18 months, the sentence would have been sufficient. First, it said that the

sentence would not deter others because it was “devoid of any significant period of incarceration,

home confinement, or substantial fine.” Second, in discussing the need to avoid unwarranted




                                                  26
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 27 of 48. PageID #: 226



disparities, it distinguished the sentence imposed in Robinson’s case from two other one-day

sentences it had previously affirmed, see United States v. Stall, 581 F.3d 276 (6th Cir. 2009), and

United States v. Prisel, 316 F. App’x 377 (6th Cir. 2008), on the ground that those sentences

included a significant fine or period of home detention. Id. at 779.

        In Stall, the defendant had only 18 images at the time of his arrest, but he had

downloaded, viewed, then deleted an unknown number of images over a period of at least five

years. He received the enhancement for images depicting sadistic or masochistic conduct, and

faced a guideline range of 57-71 months. 581 F.3d at 276. In light of the evidence and arguments

made at sentencing, the Sixth Circuit upheld as reasonable the sentence of one day in prison, 12

months’ home confinement, 10 years’ supervised release, and a $5,000 fine, emphasizing that the

defendant was in treatment while monitored on supervised release. Id. at 277-78, 283.12 In

distinguishing Stall, the court in Robinson described Stall’s sentence as “more severe than

Robinson’s” because it included a “significant period” of home confinement, and emphasized

that the district court in Stall “conduct[ed] an extensive analysis of how a [five-year] term of

supervised release would restrict [the defendant’s] freedom and protect the public and

explain[ed] why the district court believed this sentence will deter similar offenders and why this

case warranted a variance.” Robinson, 669 F.3d at 779 (alterations in original, internal quotation

marks omitted).

        In Prisel, the defendant possessed 1,189 images and had paid for videotapes. Under a

previous version of the guideline (before the PROTECT Act increases), the applicable guideline

range was 27-33 months. 316 F. App’x at 379. Citing a psychological evaluation indicating the


12
   The Sixth Circuit in United States v. Bistline said that Stall was decided under plain error review, 665
F.3d at 768, but this is not correct. Although the government’s new appellate arguments were rejected
under plain error review, the Sixth Circuit reviewed the district court’s substantive justifications for abuse
of discretion and found them adequate. Stall, 581 F.3d at 283.


                                                     27
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 28 of 48. PageID #: 227



defendant presented no danger to children, the defendant’s mental and emotional condition, and

family responsibilities, the district court imposed a sentence of one day in prison, three years’

supervised release, 18 months home confinement, and a $6,000 fine. Id. at 380. In affirming the

sentence, the Sixth Circuit emphasized the fact that the sentence included 18 months of home

detention during the period of supervised release. Id. at 385-86. In distinguishing Prisel, the

court in Robinson said that Prisel’s sentence was “more severe than Robinson’s” because it

included a “significant period” of home confinement. Robinson, 660 F.3d at 779.13

        In addition, although there was no policy disagreement in Robinson, the court of appeals

acknowledged that there are grounds for a policy disagreement with the child pornography

guideline. It said that an enhancement that applies in “almost every case”—such as the computer

enhancement—is contrary to the purpose of enhancements, which “are meant to increase a

sentence for conduct more aggravated than the typical type of offense,” and that as a result,

§2G2.2 is “an anomaly.” Id. at 778. Regarding the number-of-images enhancement, it said that

“in the computer age, [it] ha[s] some doubt that the number of pictures alone captures the gravity

of the crime of possession of child pornography.” It recognized that “quantifiable

measurements”—like the amount of drugs in a drug case, the amount of loss in a fraud case, and

the number of images in a child pornography case—may overstate the seriousness of the offense.

Id. at 778 & n.3. In particular, it suggested that the number-of-images enhancement overstates

the gravity of the offense for those who share files but do not necessarily know the number of

images to be received, and results in unwarranted disparities because it applies to those who


13
  The court in Robinson said that Prisel was decided under plain error review, Robinson, 669 F.3d at
779, but this is not correct. While the court in Prisel rejected some of the government’s new appellate
arguments under plain error review, it ultimately reviewed the sentence imposed for abuse of discretion:
“[T]aking into account the totality of the circumstances, . . . we conclude that the district court did not
abuse its discretion in departing downward 27 months from the advisory Guidelines range.” Prisel, 316 F.
App’x at 388.


                                                    28
        Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 29 of 48. PageID #: 228



view, trade, and save a large number of files while ignoring those who view, trade, and delete the

same number. Id. at 778-79. It said the enhancement more appropriately applies to a defendant

who “acquired a large number of images” “over a long period of time” and who “paid money”

for images. Id.

          These cases make clear that the requested sentence is sufficient. Here, Mr. Burrows did

not

trade or share any images. Though Stall had fewer images on his computer, he viewed many

more then deleted them for at least five years. Mr. Burrows viewed child pornography for no

more than one year. Mr. Burrows like Prisel, presents no danger to children.

          Thus, if adequately justified, a sentence of one day in prison, a significant period of home

detention, and ten years of supervised release with special conditions should be upheld by the

Sixth Circuit.

IV. The Guideline Rests on Congressional Assumptions That Are Contrary to Empirical
Evidence and Commission Action Unsupported By Empirical Evidence, and Recommends
a Sentence That Is Greater than Necessary to Serve the Purposes of Sentencing or Any
Other Sound Policy Goal.

          In the time since the guideline for possession of child pornography was first promulgated,

the offense level applicable to Mr. Burrows’s offense before acceptance of responsibility has

risen

by 21 levels, from 12 to 33, and the applicable range has risen from 6-12 months to 97-121

months, an increase of more than 1,600%.

          Most of this massive increase was mandated by Congress. Under the Sixth Circuit’s

decision in Bistline, with respect to enhancements mandated by Congress, this Court must refute




                                                   29
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 30 of 48. PageID #: 229



Congress’s reasons, whether “empirical” or “value judgments,” “in terms that are persuasive on

policy grounds.” 665 F.3d at 763, 764. With respect to enhancements adopted by the

Commission without a congressional mandate and without empirical grounds, the guideline is

vulnerable precisely on that ground. Id. at 764.

       In Kimbrough, the Supreme Court addressed the crack guidelines, which were not

directly mandated by Congress but which the Commission based on congressional policy, and

refuted Congress’s reasons for its policy. 552 U.S. at 94-99. Likewise, Congress, in dictating

much of the content of §2G2.2, relied on “assumptions . . . that more recent research and data no

longer support.” 552 U.S. at 97. In other respects, the Commission adopted enhancements

without a congressional mandate and without empirical grounds. Analogous to the Commission’s

later “regret” over having based the crack guideline on the mandatory minimum statute, 665 F.3d

at 763, the Commission has now released a report that recommends ameliorating changes to the

child pornography guideline. See Child Porn Report at 320-24.

       Meanwhile, the Sixth Circuit’s account of Congress’s reasons in Bistline is incomplete

and in part inapposite. It cited two sources for the “grounds” of congressional action in raising

offense levels under §2G2.2: (1) a directive to the Commission set forth in Pub. L. No. 108-21, §

513(c) (2003), and (2) an observation by the Commission that “Congress has demonstrated its

continued interest in deterring and punishing child pornography offenses.” 665 F.3d at 764.

The directive cited by the court in Bistline is not relevant to the guideline range in this

case. It stated that the “Commission shall review and, as appropriate, amend the Federal

Sentencing Guidelines and policy statements to ensure that the guidelines are adequate to deter

and punish conduct that involves a violation of” 18 U.S.C. § 2252A(a)(3)(B), which criminalized




                                                   30
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 31 of 48. PageID #: 230



pandering, “or” 18 U.S.C. § 2252A(a)(6), which criminalized distribution of child pornography

to a minor for purposes of inducing the minor to participate in illegal activity. Pub. L. No. 108-

21, 40 § 513(c) (2003). Mr. Burrows was not convicted of either offense, and the directive had no

effect on his guideline range. The Commission’s general observation that Congress was

interested in deterring and punishing child pornography offenses will be addressed below in

connection with its reasons for directives that affected the guideline range in this case.

A. Current Evidence Refutes Congress’s Reasons for Increasing Penalties.
       Congress directed the Commission to take four actions relevant to Mr. Burrows’s

guideline calculation: (1) increase the base offense level from 10 to 13 in 1991; (2) increase the

base offense level from 13 to 15 in 1995; (3) expand the definition of “distribution” to include

“non-pecuniary interest”; and (4) add the 2-level enhancement for use of a computer. Congress

itself added the 4-level enhancement for materials depicting sadistic or masochistic conduct and

the number-of-images table, which included the 5-level enhancement for 600 or more images.

       Congress did not make formal findings in support of any of these actions, but its reasons

can be gleaned from the legislative history. This history suggests that Congress acted on three

primary beliefs: (1) child pornography possessors are pedophiles who use pornography to

sexually abuse children; (2) increasing penalties for possessors will dry up the market and

thereby prevent the sexual abuse of children by removing the market incentive for those who

abuse children for the purpose of producing new images; and (3) severe penalties will deter

others from possessing child pornography. Each belief is based on assumptions that current

empirical evidence refutes.

1. The belief that child pornography possessors are pedophiles who use pornography to molest
children
       When it directed the Commission in 1991 to increase the base offense level from 10 to

13, Congress acted on the belief that those who possess child pornography are actually predatory


                                                 31
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 32 of 48. PageID #: 231



child molesters who use pornography to desensitize, lure, entice, or coerce children to be

sexually abused. See, e.g., 137 Cong. Rec. S10323 (July 18, 1991) (Senator Helms) (stating that

“child pornography plays a central role in child molestations by pedophiles” and is “directly

connected to child molestation,” citing a congressional commission report stating that pedophiles

use child pornography to “lower a child’s inhibitions in order to sexually abuse the child”); id. at

H6736, H6738 (Sept. 24, 1991) (Representative Wolf) (“[T]hose who receive child pornography

through the mails are often also involved in the actual sexual abuse of children – or at the very

least meet the psychological profile of those likely to engage in molesting children.”). When

Congress directed the Commission in 1995 to increase the base offense level from 13 to 15, its

discussion focused on “predatory pedophiles [who] sell, purchase and swap” child pornography

to “satisfy prurient desire.” 141 Cong. Rec. S5509 (Apr. 6, 1995) (Senator Grassley). When it

directed the Commission to define “distribution” to include distribution for “a nonpecuniary

interest,”

        Congress focused on stalkers and abductors who use child pornography to “lower the

inhibitions of potential targets.” 144 Cong. Rec. S12262 (Oct. 9, 1998) (Senator Hatch). And

while there was never any direct discussion in Congress of the enhancements for material

depicting sadistic or masochistic conduct or the number-of-images table, Congress referred to

child pornography as a “tool used by pedophiles to break down the inhibitions of children” and

“act out their perverse sexual fantasies” in support of the Feeney Amendment, which added these

enhancements. See 149 Cong. Rec. S5126 (Apr. 10, 2003) (Senator Hatch). Under this view,

punishing child pornography possessors serves as a proxy for punishing child sexual abusers.

        However, this belief is not supported by current research. In brief, “the evidence to date

strongly and rather consistently shows that child pornography consumption itself does not




                                                 32
    Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 33 of 48. PageID #: 232



represent a risk factor for contact sexual crimes.” Melissa Hamilton, The Child Pornography

Crusade and Its Net-Widening Effect, 33 Cardozo L. Rev. 1679, 1723-24 (2012). Instead,

“multiple studies show that child pornography offenders are at a much lower risk for contact

sexual offending than previously known contact offenders.” Id. at 1723. Moreover, studies show

that a finding of pedophilia “is not synonymous with either contact sexual abuse or child

pornography.” Id. at 1715. The “Butner study,” cited by Senator Hatch in support of the Feeney

Amendment, has since been thoroughly discredited and rejected as a basis for punishment. See

note 3, supra. The Commission confirms that “not all child pornography offenders are pedophiles

or engage in other sex offending.” Child Porn Report at 104.

       Mr. Burrows has not been convicted of sexually abusing a child, has not in fact sexually

abused a child, and is at no risk of harming a child. This distinguishes Mr. Burrows from the

offenders Congress had in mind.

       Nor is there any evidence that the nature or number of images possessed bear on the

likelihood that an offender is a child molester. When Congress added the enhancement for

sadistic or masochistic materials to §2G2.4 for possession offenses, it simply mirrored the same

enhancement the Commission had added to §2G2.2 for trafficking offenses in 1990, which in

turn mirrored the same enhancement under §2G3.1, the adult obscenity guideline. See U.S.

Sent’g Comm’n, History at 15 n.68. The § 2G3.1 enhancement, in turn, was not based on

empirical evidence; indeed, the Commission had proposed eliminating it but retained it for the

sole reason that the Department of Justice objected to its removal. U.S. Sent’g Comm’n,

Working Group on Child Pornography and Obscenity Offenses and Hate Crime 42, 45 (1990).

       The Commission confirms that technological advances have made large numbers of

graphic images readily available so that the “typical” child pornography case now involves




                                               33
       Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 34 of 48. PageID #: 233



images depicting “prepubescent children engaging in sexually explicit conduct,” and over two

thirds of possession-only offenders receive the enhancement for images depicting sadistic or

masochistic conduct. Child Porn Report at 84, 209. At the same time, the enhancement for

possession of sado-masochistic images is “generally not associated with significantly higher

rates of [criminal sexually dangerous behavior].” Id. at 204. This comports with other available

evidence, which shows that the level of severity of the images possessed does not correlate to an

increased risk of committing another child pornography offense or a contact offense. See Jody

Osborn et al., The Use of Actuarial Risk Assessment Measures with UK Internet Child

Pornography Offenders, 2 J. Aggression, Conflict & Peace Res. 16, 19 (2010).

         The number of images chosen by Congress in its table is arbitrary, and so low that “the

majority of defendants receive the highest possible enhancement.” Kelly, 868 F. Supp. 2d at

1209. With the Internet, “it takes only marginally more effort to collect 10,000 images than it

does to collect ten.” Stabenow, A Method for Careful Study, at 124.

         The Sentencing Commission has now acknowledged that “technological changes have

resulted in exponential increases in the volume and ready accessibility of child pornography,”

Child Porn Report at 6, and that as the result, the current enhancement for number of images

“does not adequately distinguish among offenders regarding their culpability for their collecting

behaviors,” and is overly severe for some offenders. Id. at 323. It also recommends that the

enhancement be updated to account for “the number of unique, as opposed to duplicate, images

possessed by an offender.” Id. And, as with the enhancement for the nature of the images, the

Commission confirms that the enhancement for number of images possessed is not “generally

not associated with significantly higher rates of [criminal sexually dangerous behavior].” Id. at

204.




                                                34
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 35 of 48. PageID #: 234



        The Sixth Circuit, too, has recognized that the enhancement may overstate the

seriousness of the offense, and more appropriately applies to a defendant who “acquired a large

number of images” “over a long period of time.” See Robinson, 669 F.3d at 778 & n.3. Thus, not

only is the number-of-images enhancement “not linked to any empirical data pertaining to

sentencing and the purposes of punishment,” see United States v. Schinbeckler, 2011 WL

4537907, at *6 (N.D. Ind. Sept. 29, 2011), but according to the views of both the Sentencing

Commission and the Sixth Circuit, it is particularly unsuited for those who, like Mr. Burrows,

acquired during a relatively short period of time more than 600 images, many of them duplicates,

never = traded images, and did not share images.

2. The belief that severe punishment for possession will dry up the market and prevent the
abuse of children

        In initially criminalizing the possession of child pornography, Congress acted on the view

that those “who possess and view” child pornography represent the “market” for the production

of child pornography, and that punishing child pornography possessors will dry up the market

and thereby reduce demand for the abuse of children in order to produce child pornography. 136

Cong. Rec. S4730 (Apr. 20, 1990) (Senator Thurmond). It relied on this same view when it

directed the Commission to increase the base offense level in 1991. See 137 Cong. Rec. S10323

(July 18, 1991) (Senator Helms) (“[W]e must increase the sentencing levels for child porn if we

want to stop child molestations and put a dent in the child porn trade.”).14 And when it directed

the Commission to add the 2-level enhancement for use of a computer, Congress was concerned


14
  The Sixth Circuit has also indirectly relied on this view when it found “inexplicable” a district court’s
assessment that a higher sentence in a very similar case will not advance the goal of general deterrence.
See Bistline, 665 F.3d at 767 (citing United States v. Camiscione, 591 F.3d 823, 834 (6th Cir. 2010),
which in turn relied on the Seventh Circuit’s view that “[t]he logic of deterrence suggests that the lighter
the punishment for downloading and uploading child pornography, the greater the customer demand for it
and so the more will be produced”)).



                                                    35
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 36 of 48. PageID #: 235



with deterring the online distribution and trade of child pornography. 141 Cong. Rec. S5509

(Apr. 6, 1995) (Senator Hatch) (purpose was to “increase[e] penalties for the use of computers in

connection with the distribution of child pornography,” in part to “ensure that [the information

super] highway is not littered with the debris of child pornography”); see also id. (Senator

Grassley) (purpose was to “discourage child pornographers from using computers to trade in

child pornography”).

       But Congress was mistaken. The production, trading, and viewing of child pornography

takes place in a global market that cannot be significantly impacted by severe penalties in the

United States. Many countries do not have laws aimed at child pornography, and of those that

do, many do not criminalize the possession of child pornography. John Carr, Commonwealth

Internet Governance Forum, A Joint Report on Online Child Protection Combatting Child

Pornography on the Internet 19 (2010). As a result, there is a large, international legal market for

child pornography that exists whether Mr. Burrows is incarcerated for one day or ten years. This

market is not organized, but is mostly comprised of amateur collectors who can freely and easily

obtain images, increasingly via peer-to-peer networks, see United Nations Office on Drugs and

Crime, The Globalization of Crime: A Transnational Organized Crime Threat Assessment 13

(2010) [“UNDOC, Globalization of Crime”], and thus does not operate by the ordinary rules of

supply and demand. In this context, severe punishment of a marginal consumer can have little

impact on the proliferation of child pornography on the Internet. The Sentencing Commission

acknowledges that there is no social science research to support the theory that criminal

punishment affects the child pornography markets since the advent of the Internet and file

sharing programs. Child Porn Report at 98.

       Moreover, while Congress was concerned that computers would make it easy for




                                                36
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 37 of 48. PageID #: 236



dangerous offenders to disseminate and trade images, it did not tailor the computer enhancement

to meet that concern. Instead, it required the Commission increase penalties for those who are

not dangerous and who did not use the computer in the ways Congress imagined. The

Commission has recognized that the enhancement sweeps too broadly and indicated that the use

of a computer might appropriately be considered an aggravating factor only when it was used to

widely disseminate pornography or to make it accessible to children. See U.S. Sent’g Comm’n,

1996 Report, at 28-30 & n.23; see also Dorvee, 616 F.3d at 95 (recognizing the Commission’s

criticism); Phinney, 599 F. Supp. 2d at 1042 (“[S]ome computer users are more harmful than

others, yet the enhancement provided no distinction.”). Here, Mr. Burrows did not use his

computer to trade or knowingly disseminate images, or to make images accessible to children.

He is not the offender Congress had in mind.

       Most important, there is no empirical evidence to support the assumption that children are

abused for the sole or primary purpose of creating child pornography for dissemination.

UNDOC, Globalization of Crime at 214 (“[I]n most cases, the images are generated as a result of

the abuse, rather than the abuse being perpetrated for the purpose of selling images.”); see also

Janis Wolak et al., Arrests for Child Pornography Production: Data at Two Time Points from a

National Sample of U.S. Law Enforcement Agencies, 16 Child Maltreatment 184, 192-93 (2011)

(The data “suggest that online distribution often was not a motivation for [child pornography]

production.”). Even Congress has since recognized that “the production of child pornography is a

byproduct of, and not the primary reason for, the sexual abuse of children.” Pub. L. No. 108-21,

§ 501 (2003).

       Accordingly, several courts have found that there is no evidence “remotely supporting the

notion that harsher punishment would reduce the flow of child pornography on the Internet.”




                                                37
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 38 of 48. PageID #: 237



Beiermann, 599 F. Supp. 2d at 1103; id. at 1103-04 (noting that while deterrence is a “laudable”

goal, it “is not being achieved according to any empirical or other evidence in this case or, for

that matter, empirical evidence in any other case or source that I am aware of.”); United States v.

Stern, 590 F. Supp. 2d 945, 952 n.5 (N.D. Ohio 2008) (“The Court is … forced to note the

somewhat limited impact of domestic prosecution for a fundamentally international crime. . . .

[N]o court should be deluded into believing that limiting domestic consumption alone can

eradicate the international market for child pornography.”); Kelly, 2012 WL 236 7084, at *5

(“The Court is aware of absolutely no evidence suggesting that increased penalties for the

consumers of child pornography have decreased the swell of child pornography produced or

posted to the internet, or deterred ‘hands-on’ abuses against children. To the contrary, while

prosecutions of child pornography have skyrocketed, prosecutions of actual sexual abuse of

children have remained constant.”). They recognize that possessing even large numbers of

images does not affect the market. Id. at *7 (“[T]he tragic realities are such that downloading

500 widely-available images has virtually no effect on the market. Sadly, the worldwide market

for child pornography is so vast that the relative impact of several hundred additional images is

minuscule, yet results in a significant increase in the guideline range.”) (internal quotation and

citation omitted); United States v. Raby, 2009 WL 5173964, at **6-7 (S.D. W. Va. Dec. 30,

2009) (“The worldwide market for child pornography is so vast that the relative market impact of

[] having even 592 additional images is miniscule.”).

3. The belief that punishing possessors of child pornography will deter the commission of
child pornography offenses

       Congress has also apparently relied on the view that severe penalties will deter others

from possessing child pornography. In support of criminalizing the possession of child

pornography, Senator Thurmond said that “tough penalties . . . will be a deterrent to those who


                                                 38
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 39 of 48. PageID #: 238



would sexually exploit children.” 136 Cong. Rec. S9029 (June 28, 1990). The Sixth Circuit,

referring to Congress’s actions over the years with regard to child pornography offenses, said it

is “clear” that Congress was interested in “deterrence” whenever it acted to increase the

guideline range. Bistline, 665 F.3d at 764. But to the extent that Congress believed that

increasing penalties will deter others from possessing child pornography, it was mistaken.

Empirical research is unanimous that more severe sentences do not decrease the likelihood that

others will commit crimes.

        To the extent that Congress meant to deter child pornography possessors themselves from

committing further crimes, all of the empirical research is in agreement that imprisonment does

not reduce recidivism. See, e.g., Tina L. Freiburger & Brian M. Iannacchione, An Examination of

the Effect of Imprisonment on Recidivism, 24 Crim. Just. Stud. 369, 377 (2011) (“The results

indicate that incarceration did not affect either offenders’ likelihood of recidivating or the

severity of recidivism.”); Howard E. Barbaree et al., Canadian Psychological Association

Submission to the Senate Standing Senate Committee on Legal and Constitutional Affairs 6 (Jan.

2012) (“Psychology researchers have identified effective methods, or ‘what works’, to reduce

crime –the overwhelming consensus of the literature is that treatment works, incarceration does

not.”).15

        As Judge Roger Warren, President Emeritus of the National Center for State Courts,

stated in 2007: “The research evidence is unequivocal that incarceration does not reduce offender

recidivism.” Roger Warren, National Center for State Courts, Evidence-Based Practice to

Reduce Recidivism: Implications for State Judiciaries 11 (2007).16 Instead, “[i]ncarceration



15
   Available at http://www.cpa.ca/docs/file/Government%20Relations/SenateCommitteeSubmission_
January302012.pdf.
16
   Available at http://nicic.gov/library/files/023358.pdf.


                                                 39
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 40 of 48. PageID #: 239



actually results in slightly increased rates of offender recidivism.” Id.17 In other words, “across

the offender population, imprisonment does not have special powers in persuading the wayward

to go straight. To the extent that prisons are used because of the belief that they reduce

reoffendingmore than other penalty options, then this policy is unjustified.” Francis T. Cullen et

al., Prisons Do Not Reduce Recidivism: The High Cost of Ignoring Science, 91 Prison J. 48S,

50S-51S (2011) (“[H]aving pulled together the best available evidence, we have been persuaded

that prisons do not reduce recidivism more than noncustodial sanctions.”). As for why this is so,

the Commission and scholars have identified numerous “criminogenic” effects of incarceration,

including that prison serves as a school for criminals; severs ties to family and community;

diminishes employment options upon release; and reduces rather than increases the inmate’s

willingness or ability to conform to social norms.18

        Instead, treatment works. The Commission reports that recent studies show that

“appropriate ‘treatment interventions . . . are associated with lower rates of recidivism—some of



17
   See also Mark W. Lipsey and Francis T. Cullen, The Effectiveness of Correctional Rehabilitation: A
Review of Systematic Reviews, 3 Ann. Rev. L. Soc. Sci. 297, 302 (2007) (“[R]esearch does not show that
the aversive experience of receiving correctional sanctions greatly inhibits subsequent criminal behavior.
Moreover, a significant portion of the evidence points in the opposite direction – such sanctions may
increase the likelihood of recidivism. The theory of specific deterrence inherent in the politically popular
and intuitively appealing view that harsher treatment of offenders dissuades them from further criminal
behavior is thus not consistent with the preponderance of available evidence.”). A recent Missouri study
shows “that recidivism rates actually are lower when offenders are sentenced to probation, regardless of
whether the offenders have prior felony convictions or prior prison incarcerations.” Missouri Sentencing
Advisory Commission, Probation Works for Nonviolent Offenders, 1 Smart Sentencing 1 (June 2009),
http://www.courts.mo.gov/file.jsp?id=45429. On a three-year follow up from the start of probation or
release from prison, first or second-time offenders on probation were incarcerated at a significantly lower
rate (36%) than those who had been sent to prison (55%). Id.
18
   See generally Martin H. Pritikin, Is Prison Increasing Crime, 2008 Wis. L. Rev. 1049, 1054-72
(cataloging eighteen criminogenic effects of incarceration); Lynne M. Vieraitis, Tomaslav V. Kovandzic,
& Thomas B. Marvel, The Criminogenic Effects of Imprisonment: Evidence from State Panel Data 1974-
2002, 6 Criminology & Pub. Pol’y 589, 614-16 (2007); see also U.S. Sent’g Comm’n, Staff Discussion
Paper, Sentencing Options under the Guidelines 19 (1996) (recognizing imprisonment has criminogenic
effects, including contact with more serious offenders, disruption of legal employment, and weakening of
family ties).


                                                     40
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 41 of 48. PageID #: 240



them very significant,’” Child Porn Report at 278 & n.31 (quoting Center of Sex Offender

Management, The Comprehensive Approach to Sex Offender Management 5 (2008)), and that

“[p]olygraph testing of sex offenders is widely accepted by experts as a critically important

corollary of effective treatment.” Id. at 282.

       In sum, each of Congress’s actions rested on unfounded assumptions. As the Commission

has noted, congressional directives “creat[e] anomalies in the guidelines structure” and “new

sentencing disparities,” and “are potentially in tension with the fundamental Sentencing Reform

Act objectives of delegating to an independent, expert body in the judicial branch of the

government the finer details of formulating sentencing policy, and revising that policy in light of

actual court sentencing experience over time.” U.S. Sent’g Comm’n, Mandatory Minimum

Penalties in the Federal Criminal Justice System 122-23 (1991). Yet, as shown next, the relevant

amendments promulgated by the Commission by its own choice were also without empirical

support.

B. The Commission’s Choices Were Not Based on Empirical Evidence or National
Experience.
       When Congress directed the Commission to define “distribution” to include distribution

for a “nonpecuniary interest,” Congress did not direct the Commission to add the 2-level

enhancement for distribution that applies in Mr. Burrows’s case. Nor did Congress direct the

Commission to consolidate §2G2.4 with §2G2.2 in 2004, which resulted in the application of the

distribution enhancement in simple possession cases regardless of mens rea and regardless of the

purpose of the distribution. The Commission also chose to increase the base offense level from

15 to 18, and to count each video as 75 images. Each action was done without empirical support.




                                                 41
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 42 of 48. PageID #: 241



       Distribution not for pecuniary gain, thing of value, or to a minor, and without mens

rea. The Commission provided no empirical basis for adding the 2-level enhancement for

distribution

that is not for pecuniary gain or “thing of value,” or to a minor. USSG App. C, amend. 592 (Nov.

1, 2000); USSG § 2G2.2(b)(3)(F). Instead, it referred to “congressional concerns” that

“pedophiles” distribute pornography over the Internet “to desensitize children to sexual activity,

to convince children that sexual activity involving children is normal, and to entice children to

engage in sexual activity.” It did not give any reason for increasing sentences for those sentenced

under §2G2.2 who did not engage in that conduct, and thus were not the object of Congress’s

concern.

       Moreover, when the Commission consolidated §2G2.4 with §2G2.2, the result was that

the enhancement now applies in simple possession cases whenever there was any distribution of

any kind, and regardless of mens rea, a result the Commission did not explain or even

acknowledge. Because it “fail[s] to differentiate among offenders in terms of their culpability,”

the enhancement results in overly severe sentences for offenders like Mr. Burrows. Id. at iii, xi,

209, 323. In short, the enhancement goes far beyond congressional concerns, is not based on

empirical data, does not further any sentencing purpose, and is unsound.




                                                42
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 43 of 48. PageID #: 242



       Increase to base offense level from 15 to 18. In 2004, the Commission increased the

base offense level in possession cases from 15 to 18 “because of the increase in the statutory

maximum term of imprisonment from 5 to 10 years” as part of the PROTECT Act, “and to

maintain proportionality with [the new five-year mandatory minimum for] receipt and trafficking

offenses,” the guidelines for which were calibrated to “reach or exceed” the mandatory minimum

in nearly every case. USSG, App. C, amend. 664 (Nov. 1, 2004); see also U.S. Sent’g Comm’n,

History at 44-46. In other words, the Commission simply “looked to the mandatory minimum

sentences set in the [PROTECT] Act, and did not take account of ‘empirical data and national

experience.’” Kimbrough, 552 U.S. at 109; see also Bistline, 665 F.3d at 763-64 (Commission

“simply lifted the ratio off the rack of” the mandatory minimum statute, “not tak[ing] account of

empirical data and national experience,” and was “vulnerable on precisely that ground”).

       The Commission has since acknowledged that the mandatory minimum to which Mr.

Burrows’s sentence is linked “may be excessively severe.” U.S. Sent’g Comm’n, Report to the

Congress: Mandatory Minimum Penalties in the Federal Criminal Justice System 365 (2011). It

noted that 71% of judges surveyed “state that the mandatory minimum penalty for receipt of

child pornography is too high,” id., and that prosecutorial charging practices suggest that

prosecutors also believe that the mandatory minimum penalty is too high. Id. Thus, the current

base offense level is not only devoid of empirical basis, but contrary to national experience.

       Counting each video as 75 images. In 2004, the Commission decided to count “[e]ach

photograph, picture, computer, or computer-generated image, or any similar visual depiction [as]

one image.” USSG, App. C, amend. 664 (Nov. 1, 2004); USSG § 2G2.2 cmt. (n.4(B)(ii)). It

further instructed that each “video, video-clip, movie, or similar recording shall be considered to

have 75 images.” Id. As a result, possessing just 10 digital videos increased the number of




                                                43
    Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 44 of 48. PageID #: 243



“images” from 235 (subject to a 3-level enhancement) to 885, subject to a 5-level enhancement.

The Commission did not provide any reason for this change. It later explained that the

Department of Justice had proposed subjecting each video to a 2- or 3-level enhancement, that it

had accepted that position, and it counted each video as 75 images so that a single video would

receive a 2-level enhancement under Congress’s number-of-images table. See U.S. Sent’g

Comm’n, History at 43-44 (explaining that it selected 75 images because it is “squarely in the

middle of the 2-level increase range”). In other words, the Commission’s choice to use 75

images for each video was not based on empirical evidence, but was based on the Department of

Justice’s request and Congress’s number of images table, which itself was adopted without

explanation or justification. The Commission provided no evidence that persons who possess

videos as opposed to still images are more culpable or present a greater risk of harm. Moreover,

as the Sixth Circuit suggested in Robinson, this enhancement is particularly unsound as applied

to a defendant who, like Mr. Burrows, acquired videos over a relatively short period of time and

did not knowingly distribute them. See 669 F.3d at 778.

C. Enhancements That Apply In Nearly Every Case Do Not Serve Their Purpose.

       The enhancements for material involving prepubescent minors, material depicting

sadistic or masochistic conduct, use of a computer, and number of images apply in nearly every

case sentenced under §2G2.2. In fiscal year 2011, 95.3% of defendants received the 2-level

enhancement for material involving prepubescent minors; 79.4% received the 4-level

enhancement sadistic or masochistic material; 97.4% received the 2-level enhancement for use of

a computer”; and 96% received at least a 2-level enhancement based on the number of images,

with most (70.9%) receiving the 5-level enhancement for 600 images or more. U.S. Sent’g

Comm’n, Use of Guidelines and Specific Offense Characteristics (2011).



                                               44
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 45 of 48. PageID #: 244



       These circumstances thus describe conduct that is “essentially inherent to the crime

itself,” not aggravating factors describing a more serious offense or higher risk of harm. Kelly,

868 F. Supp. 2d at 1208-09. As the Sixth Circuit has recognized, enhancements that apply in

“almost every case” are contrary to the purpose of enhancements, which “are meant to increase a

sentence for conduct more aggravated than the typical type of offense.” Robinson, 669 F.3d at

778 (discussing the enhancement for “use of a computer”). Such enhancements render §2G2.2 an

“anomaly.” Id.

       The Sentencing Commission confirms that “sentencing enhancements that originally

were intended to provide additional proportional punishment for aggravating conduct now

routinely apply to the vast majority of offenders,” id. at xi, so that the “current guideline does not

adequately distinguish among offenders regarding their culpability for their collecting

behaviors,” id. at 323. Because the enhancements for computer use and type and volume of

images “now apply to most offenders,” the guideline “fail[s] to differentiate among offenders in

terms of their culpability.” Child Porn Report at ii, xi, 209, 323.

D. The Original Guideline Is a More Appropriate Starting Point.

       Based on the above analysis, this Court has ample grounds to decline to follow §2G2.2

“in terms that are persuasive on policy grounds.” Bistline, 665 F.3d at 763, 764. The ability to

disagree on policy grounds “necessarily permits adoption of a replacement [range].” Spears, 555

U.S. at 265; see also Phinney, 599 F. Supp. 2d at 1043 (declining to follow the 2008 version of

§2G2.2, and noting that “[b]ased on the Commission’s initial approach, which was based on

study, defendant’s guideline range in this case would have been 6-12 months”). The only

guideline based, at least in part, on the Commission’s “characteristic institutional role,” and thus

arguably sound, is the original guideline promulgated by the Commission in 1991.



                                                 45
      Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 46 of 48. PageID #: 245



        That guideline reflected the Commission’s analysis of empirical data and national

experience suggesting that judges believed that § 2G2.2 was already too severe in non-

distribution cases, as evidenced by a 38% rate of downward departure. See 137 Cong. Rec.

H6737 (Sept. 21, 1991). The Commission expressed concern that raising penalties even higher

“may aggravate this below guideline rate and heighten sentencing disparity.” Id.

        Today, below guideline sentences are imposed in 65.6% of cases sentenced under

§2G2.2, which includes hundreds of downward variances under § 3553(a) sponsored by the

government. See U.S. Sent’g Comm’n, 2011 Sourcebook of Federal Sentencing Statistics, tbl.28.

While most judges do not follow §2G2.2, others do, resulting in sentencing disparity.

        In declining to follow §2G2.2 on policy grounds, this Court will be in good company.

Seventy percent of district court judges believe that the guideline range for possession of child

pornography is too severe. See U.S. Sent’g Comm’n, Results of Survey of United States District

Judges, tbl.8 (2010). And 83% believe that sentences other than straight imprisonment should

be made more available under the guidelines for child pornography cases, whether probation

(19%), probation with community or home confinement (23%), or a split sentence of

incarceration with community or home confinement (41%). Id. tbl.11. Judges sentence below the

guideline range recommended by §2G2.2, sometimes far below, in the large majority of cases.

Congress directed the Commission to take this data into account in reviewing and revising the

guidelines, see 28 U.S.C. § 994(o). See U.S. Sent’g Comm’n, History at 1 nn.4, 8; Child Porn

Report at ii, 322-23.

IV.     CONCLUSION

        The unique circumstances presented in Mr. Burrows’s case justify a variance from the

Sentencing Guidelines. Because the decision in Booker has made the Guidelines advisory and the




                                                46
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 47 of 48. PageID #: 246



parsimony clause of 18 U.S.C. § 3553(a) the paramount consideration, the statute’s sentencing

factors show that a sentence below the advisory guideline range is “sufficient but not greater

necessary to comply with” the goals of sentencing. For the foregoing reasons, Mr. Burrows

requests a sentence that is sufficient, but not greater than necessary, to fulfill the requirements of

18 U.S.C. § 3553(a).

                                                               Respectfully submitted,

                                                               s/ Leif B. Christman
                                                               LEIF B. CHRISTMAN (0070014)
                                                               Attorney for Eric D. Burrows




                                                  47
     Case: 1:19-cr-00260-JRA Doc #: 26 Filed: 11/08/19 48 of 48. PageID #: 247



                                    CERTIFICATE OF SERVICE

       I hereby certify that on November 7, 2019, a copy of the Sentencing Memorandum of

Defendant Eric D. Burrows was filed electronically. Notice of this filing will be sent by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.



                                                             Respectfully submitted,

                                                             s/ Leif B. Christman
                                                             LEIF B. CHRISTMAN
                                                             Attorney for Eric D. Burrows




                                                48
